                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

    UNITED STATES OF AMERICA,                           )
                                                        )
                                   Plaintiff,           )
                                                        )
                             v.                         )     Case No. 17-00358-01-CR-W-BCW
                                                        )
    ADRIAN LEON MADRIGAL,                               )
                                                        )
                                   Defendant.           )

                        MEMORANDUM OF MATTERS DISCUSSED AND
                         ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On November 16, 2017, the Grand Jury returned a five-count Indictment
against Defendant Adrian Leon Madrigal, and eight other Defendants.1 Defendant Adrian Leon
Madrigal was charged with conspiracy to distribute methamphetamine (Class A felony) and
conspiracy to commit money laundering (Class C felony).

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Bruce A. Rhoades and Robert Smith
           Case Agent: no agent or paralegal at counsel table
     Defense: David A. Kelly


OUTSTANDING MOTIONS: No outstanding motions.

TRIAL WITNESSES:
     Government: 9 with stipulations; 11 without stipulations
     Defendant: 2-3 witnesses, including the Defendant

TRIAL EXHIBITS:
     Government: no more than 25-30 exhibits, mostly photographs
     Defendant: approximately 5-10 exhibits


1
  Defendant Jennings (#9) pled guilty on September 12, 2018. Defendant Hernandez (#2) pled guilty on October 3,
2019. Defendant Shyrock (#5) pled guilty on October 9, 2019. Defendants Morgan (#3) and Russell (#10) each pled
guilty on November 15, 2019. Defendants Fifer (#4), Harris (#6), Eric Edward Ballard (#7), and Linda Kay Ballard
(#8) each pled guilty on November 20, 2019.
DEFENSES: General denial.

POSSIBLE DISPOSITION:
     (X) Definitely for trial; () Possibly for trial; ( ) Likely a plea will be worked out

TRIAL TIME: 2-3 days total
     Government’s case including jury selection: 1½ days
     Defendant: less than a day

STIPULATIONS: Potential stipulation as to chain of custody and laboratory reports.

UNUSUAL QUESTIONS OF LAW: None.

FILING DEADLINES:

       Witness and Exhibit List
             Government: Due on or before January 28, 2020.
             Defendant: Due on or before January 28, 2020.

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, if requested by the District Court, Voir Dire, Jury Instructions: Due

on or before February 5, 2020.

Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: Due on or before February 5, 2020.


TRIAL SETTING: Criminal jury trial docket set for February 10, 2020.

       Please note: The Government requests the second week of the docket as counsel for the
       Government has a case on the first week of the trial.


       IT IS SO ORDERED



                                                      /s/ Lajuana M. Counts
                                                     LAJUANA M. COUNTS
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
